Exhibit 10.1

TD AMERITRADE HOLDING CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

TD Ameritrade Holding Corporation (the “Company”) hereby grants you, Marvin S.
Adams (the “Grantee”), the number of Restricted Stock Units indicated below
under the Company’s 1996 Long-Term Incentive Plan (the “Plan”). Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Restricted Stock Unit Agreement (the “Agreement”) and each
Appendix. Subject to the provisions of Appendix A and B (attached) and of the
Plan, the principal terms of this grant are as follows:

 

Grant Date:    [Date] Total Number of    Restricted Stock Units:    [Number]   
This reflects the total number of Restricted Stock Units granted to you on the
Grant Date, and shall be increased as of any date by the cumulative number of
additional Restricted Stock Units, if any, credited by this Agreement through
such date in payment of Dividend Equivalent Rights as described in paragraph 30
of Appendix A (attached) to this Agreement. * Scheduled Vesting:    The
Restricted Stock Units will vest in accordance with the schedule set forth in
Appendix A and B (attached) and provisions of the Plan and this Agreement.
Settlement Date:    One Share will be issued for each Restricted Stock Unit that
has vested on the Vesting Date specified in Appendix A and B (or on a date as
soon as practicable, and no more than thirty (30) days, thereafter). Acceptance:
   You must accept this grant of Restricted Stock Units prior to the Acceptance
Deadline, which is sixty (60) days from the Grant Date.

 

* Except as otherwise provided in this Agreement, or by the terms of the Plan,
you will not vest in the Restricted Stock Units unless you remain employed by
the Company or one of its Related Entities through the applicable Vesting Date.



--------------------------------------------------------------------------------

Your signature below indicates your agreement and understanding that this grant
is subject to all of the terms and conditions contained in the Plan and this
Agreement, including Appendix A and Appendix B. Important additional information
on vesting, forfeiture and the actual issuance of the Shares in settlement of
the Restricted Stock Units covered by this grant are contained in paragraphs 4
through 15 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A AND APPENDIX
B, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS AGREEMENT.

THIS AGREEMENT MUST BE ACCEPTABLE BY YOU BY THE ACCEPTANCE DEADLINE, OR THIS
GRANT OF RESTRICTED STOCK UNITS WILL AUTOMATICALLY BE CANCELED.

 

TD AMERITRADE HOLDING CORPORATION By:   Title:  

 

ACCEPTED BY THE GRANTEE   Print Name   Signature   Acceptance Date (must be
within sixty (60) days of the Grant Date)

 

-2-



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

1. Grant. The Company hereby grants to the Grantee under the Plan at the per
share price of $.01, equal to the par value of a Share, the number of Restricted
Stock Units indicated in the Notice of Grant, subject to all of the terms and
conditions in the Agreement, Appendix A and B and the Plan.

2. No Payment of Purchase Price Necessary. When the Restricted Stock Units are
settled through the issuance of Shares to the Grantee, the par value of the
underlying Company Stock will be deemed paid by the Grantee for each Restricted
Stock Unit through the past services rendered by the Grantee, and such deemed
payment will be subject to the appropriate tax withholdings.

3. Company’s Obligation to Pay. Each Restricted Stock Unit represents a right to
receive, on the Vesting Date, one Share for each vested Restricted Stock Unit.
Unless and until the Restricted Stock Units have vested in the manner set forth
in this Agreement and Appendix A and B, the Grantee will have no right to
receive settlement of Shares underlying such Restricted Stock Units. Prior to
the settlement of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation. Payment of any vested Restricted Stock
Units will be made in Shares.

4. Vesting Schedule. Except as otherwise provided in paragraph 5 of this
Appendix A, the Restricted Stock Units awarded by this Agreement are scheduled
to vest in accordance with the vesting schedule set forth in Appendix B.
Restricted Stock Units scheduled to vest on any applicable date actually will
vest only if the Grantee continues to be an Employee through such date.

5. Committee Discretion. The Committee, in its discretion, may accelerate the
vesting of the balance, or some lesser portion of the balance, of the Restricted
Stock Units at any time, subject to the terms of the Plan. If so accelerated,
such Restricted Stock Units will be considered as having vested as of the date
specified by the Committee.

6. Issuance of Shares after Vesting. Each Restricted Stock Unit that becomes
vested under this Agreement will be settled by the Company through the issuance
of Shares to the Grantee (or in the event of the Grantee’s death, to his or her
estate) as soon as administratively practicable following the Vesting Date,
subject to paragraph 15, and in no event later than the thirtieth (30th) day
following the Vesting Date.

7. Forfeiture Upon Ceasing to be an Employee. Other than as provided in
paragraphs 9 through 14, and notwithstanding any contrary provision of this
Agreement, Appendix A and Appendix B, the balance of the Restricted Stock Units
that have not vested pursuant to paragraphs 4 or 5 at the time the Grantee
ceases to be an Employee will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company. The Grantee shall not be
entitled to a refund of any price paid for the Restricted Stock Units forfeited
to the Company pursuant to this paragraph 7.



--------------------------------------------------------------------------------

8. Forfeiture or Repayment in Connection with Certain Events.

(a) Forfeiture or Repayment. Notwithstanding any contrary provision of this
Agreement, Appendix A, Appendix B or the terms of any written agreement between
the Company and the Grantee (including specifically any written employment,
severance or change in control agreement) if the Committee determines (in its
sole discretion, but acting in good faith) that a Clawback Event has occurred at
any time while the Grantee is an Employee and such determination is made no
later than three (3) years following the Grant Date, then: (i) the balance of
the Restricted Stock Units that have not vested as of the date of such event
may, in the sole discretion of the Committee, be forfeited and automatically
transferred to and reacquired by the Company at no cost to the Company; (ii) any
Shares previously issued under this Agreement to the Grantee for vested
Restricted Stock Units that have not been sold, transferred or otherwise
disposed of by the Grantee may, in the sole discretion of the Committee, be
forfeited and automatically transferred to and reacquired by the Company at no
cost to the Company; and (iii) if the Shares previously issued under this
Agreement to the Grantee for vested Restricted Stock Units have been sold,
transferred or otherwise disposed of by the Grantee, the Gain realized by the
Grantee (or that would have been realized had the Grantee sold the Shares in an
arms-length transaction) will be paid by the Grantee to the Company, if the
Committee, in its sole discretion, requires such payment. If, with respect to
subsections (ii) and/or (iii) in the preceding sentence, the Grantee refuses to
transfer the Shares to the Company and/or make a payment to the Company equal to
the Gain, the Company will, if directed by the Committee, in its sole
discretion, and subject to applicable law (including any Code Section 409A
considerations), recover the value of such Shares and/or Gain and, if
applicable, the amount of its court costs, attorneys’ fees and other costs and
expenses incurred in connection with enforcing this paragraph 8 by (w) reducing
the amount that would otherwise be payable to the Grantee under any compensatory
plan, program or arrangement maintained by the Company or any Subsidiary,
(x) withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with the Company’s (or a
Subsidiary’s) otherwise applicable compensation practices, (y) reducing any
severance benefits that would otherwise be payable or provided to the Grantee
under any plan, program or arrangement maintained or entered into by the Company
or any Subsidiary (including specifically under any employment or severance
agreement) or (z) by any combination of the foregoing.

(b) Discretion to Reduce Amount Subject to Forfeiture or Repayment. In the event
of a Clawback Event described in paragraph 8(c)(i)(A) below and the Restricted
Stock Units were issued to the Grantee as payment (in whole or part) for an
award earned under the Company’s Management Incentive Plan (or any other bonus
plan of the Company), the Committee may, in its sole discretion, limit the
amount to be forfeited by the Grantee and/or recovered from the Grantee to the
amount by which the award earned under the applicable bonus plan exceeded the
amount that would have been earned had the financial statements been initially
filed as restated, as determined by the Committee in accordance with the terms
and conditions of the applicable bonus plan. In the event the Committee
exercises such discretion, if the award earned under the applicable bonus plan
was paid in cash and the Restricted Stock Units, the Committee will have
discretion to determine how the amount to be recovered will be allocated among
the portion paid in cash and the portion

 

-2-



--------------------------------------------------------------------------------

paid in Restricted Stock Units. The amount of Restricted Stock Units, if any,
subject to forfeiture or repayment will be covered in the following order:
first, unvested Restricted Stock Units that remain outstanding; then, Shares
previously issued under this Agreement to the Grantee for vested Restricted
Stock Units that have not been sold, transferred or otherwise disposed of by the
Grantee; and finally, Gain realized (or that would have been realized in an
arms-length transaction) by the Grantee from the sale, transfer or disposition
of Shares previously issued under this Agreement to the Grantee for vested
Restricted Stock Units.

(c) Definitions.

(i) For purposes of this Agreement, Appendix A and Appendix B, a “Clawback
Event” shall mean one or more of the following: (A) any of the Company’s
financial statements are required to be restated resulting from fraud or willful
misconduct by the Grantee or any other person, provided that the Grantee knew or
should have known of such fraud or willful misconduct; or (B) any act of fraud,
negligence or breach of fiduciary duty by the Grantee or any other person,
provided that the Grantee knew or should have known of such fraud, negligence or
breach of fiduciary duty, resulting in material loss, damage or injury to the
Company.

(ii) For purposes of this Agreement, Appendix A and Appendix B, “Gain” shall
mean the Fair Market Value of a Share on the date of sale, transfer or other
disposition, multiplied by the number of Shares sold, transferred or otherwise
disposed of.

(d) Restrictions on Sale of Stock Pending Determination of Clawback Event. If
the Company reasonably believes that a Clawback Event has occurred, the Grantee
understands and agrees that the Company may, in its sole discretion, restrict
the Grantee’s ability to directly or indirectly sell, offer, contract or grant
any option to sell (including without limitation any short sale), pledge, swap,
hedge, transfer, or otherwise dispose of any shares of Company common stock held
by the Grantee in his or her Company brokerage account (whether issued in
connection with this Agreement or otherwise) pending a final determination by
the Committee that a Clawback Event has or has not occurred. Such determination
shall be made as soon as administratively practicable but in no event will the
Grantee be restricted in accordance with the preceding sentence for more than
that period of time reasonably necessary for the Committee to determine the
existence of a Clawback Event. The Grantee further understands and agrees that
that the Company shall have no responsibility or liability for any fluctuations
that occur in the price of the Company’s common stock or for any potential loss
or gain the Grantee could have realized from the sale of his or her shares of
Company common stock during the period of time in which the Grantee is
restricted in accordance with this paragraph 8(d).

(e) Change of Control. Notwithstanding any contrary provision of this Agreement,
Appendix A or Appendix B, this paragraph 8 will expire and have no further force
or effect upon a Change of Control. Solely with respect to this paragraph 8, a
“Change of Control” shall not be deemed to have occurred if the Company’s
outstanding Shares or substantially all of the Company’s assets are purchased by
TD Bank Financial Group.

 

-3-



--------------------------------------------------------------------------------

(f) No Waiver. Any failure by the Company to assert the forfeiture and repayment
rights under this paragraph with respect to specific claims against the Grantee
shall not waive, or operate to waive, the Company’s right to later assert its
rights hereunder with respect to other or subsequent claims against the Grantee.

(g) No Limitation on Remedies. The Company’s forfeiture and repayment rights
under this paragraph shall be in addition to, and not in lieu of, actions the
Company may take to remedy or discipline any misconduct by the Grantee
including, but not limited to, termination of employment or initiation of
appropriate legal action.

(h) Grantee Acknowledgement and Agreement. Without limiting the generality of
any other provision herein regarding the Grantee’s understanding of and
agreement to the terms and conditions of this Agreement, Appendix A and Appendix
B, by signing this Agreement, the Grantee specifically acknowledges that he or
she has read and understands this paragraph 8 and agrees to the terms and
conditions of this paragraph, including but not limited to the forfeiture and
repayment provisions of paragraph 8(a).

9. Death of Grantee. In the event that the Grantee ceases to be an Employee due
to his or her death prior to the Vesting Date, the Restricted Stock Units will
vest and be settled by the Company through the issuance of Shares to the
administrator or executor of the Grantee’s estate, on a date as soon as
practicable after the date of the Grantee’s death. The Company may require any
administrator or executor of the Grantee’s estate to furnish (a) written notice
of his or her status as transferee, or (b) evidence satisfactory to the Company
to establish the validity of the transfer and compliance with Applicable Laws
pertaining to the transfer of the Shares underlying the Restricted Stock Units.

10. Disability of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her Disability prior to the Vesting Date, the Restricted
Stock Units will vest and be settled by the Company through the issuance of
Shares to the Grantee on a date as soon as practicable after the date of the
Grantee’s Disability.

11. Resignation of Grantee. In the event that the Grantee ceases to be an
Employee due to his or her voluntary resignation of employment with the Company
on or after December 1, 2016, the Restricted Stock Units will vest and be
settled by the Company through the issuance of Shares to the Grantee on a date
as soon as practicable after the effective date of the Grantee’s resignation,
subject to paragraph 15, and in no event later than the thirtieth (30th) day
following the resignation date. A voluntary resignation in anticipation of an
involuntary termination of employment for “Cause” (as defined below) will not
qualify the Grantee for accelerated vesting under this paragraph 11.

12. Termination of Employment without Cause. In the event that the Grantee’s
employment is terminated by the Company without “Cause” (as defined below) prior
to the Vesting Date, then the actual number of Shares to be issued upon
settlement of the Restricted Stock Units, so long as permissible by the terms of
the Plan, will be determined as follows: (A) the total number of Restricted
Stock Units subject to this award shall be pro-rated based on the number of
twelve (12)

 

-4-



--------------------------------------------------------------------------------

month periods which have elapsed since the Date of Grant and through the date of
the Grantee’s termination of employment, then such pro-rated number of
Restricted Stock Units shall (B) vest in accordance with, and pursuant to,
paragraph 4. For the purposes of this Agreement, “Cause” shall mean the
Grantee’s: (a) failure to substantially perform his or her duties as an
Employee, other than due to illness, injury or Disability; (b) willful engaging
in conduct which is materially injurious to the Company; (c) misconduct
involving serious moral turpitude, or any conviction of, or plea of nolo
contendre to, a criminal offense arising out of a breach of trust, embezzlement
or fraud committed against the Company by the Grantee in the course of the
Grantee’s employment with the Company; (d) any violation of paragraph 14 of this
Appendix A; or (e) any other action which might be considered “gross misconduct”
under the Company’s applicable associate handbook.

13. Termination of Employment following Change of Control. In the event that the
Grantee’s employment is terminated by the Company for any reason, other than for
Cause (as defined above) within twenty-four (24) months following a Change of
Control and prior to the Vesting Date, the Restricted Stock Units will vest and
be settled by the Company through the issuance of Shares to the Grantee on a
date as soon as practicable after the date of the Grantee’s termination of
employment (but not later than thirty (30) days after termination of
employment).

14. Non-solicitation and Non-competition. The receipt of any Shares pursuant to
this award will be subject to the Grantee (i) for the period of his or her
employment with the Company and for a period of twenty-four (24) months after
the termination of his or her employment with the Company, not directly or
indirectly soliciting customers of the Company in an attempt to have such
customers cease their relationship with the Company or soliciting any employee
of the Company for employment with any employer other than the Company; and
(ii) for the period of his or her employment with the Company and for a period
of twelve (12) months after the termination of his or her employment with the
Company, not directly or indirectly engaging in, having any ownership interest
in or participating in any entity which is engaged in any activities and for any
business competitive with any of the primary businesses conducted by the Company
or any of its Affiliates. The term “primary businesses” is defined as an on-line
brokerage business, including active trader and long term investor client
segments, and also includes any such other business formally proposed to be
conducted by the Company during the 12 month period prior to the Grantee’s date
of termination. To the extent the Grantee has violated any term and condition of
this paragraph 14, the Restricted Stock Units prior to settlement shall be
forfeited pursuant to paragraph 7 and if Shares of Company Stock have already
been issued to the Grantee, then the Grantee shall be required to either return
the Shares or forfeit any gain recognized by the Grantee from the sale of such
Shares.

15. Withholding of Taxes. When the Shares are issued in settlement for vested
Restricted Stock Units, the Grantee will recognize immediate U.S. taxable income
if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer, the
Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing Related Entity) will withhold a portion of the Shares
or cash otherwise issuable in settlement for vested Restricted Stock Units that
have an aggregate market value sufficient to pay the minimum federal, state and
local income, employment and any other applicable taxes required to be withheld
by the Company (or the employing Related Entity) with respect to the Shares.
Withholding will occur at the time that the Company (or the

 

-5-



--------------------------------------------------------------------------------

employing Related Entity) determines is necessary or appropriate to comply with
applicable law, which may be before the Restricted Stock Units are due to be
settled. No fractional Shares will be withheld or issued pursuant to the grant
of Restricted Stock Units and the issuance of Shares thereunder. By accepting
this Award, the Grantee expressly consents to the withholding of Shares as
provided for in this paragraph 15. All income and other taxes and withholding
related to the Restricted Stock Unit award and any Shares delivered in payment
thereof are the sole responsibility of the Grantee.

16. Rights as Stockholder. Except as provided pursuant to the Dividend
Equivalent Rights provided in paragraph 30, neither the Grantee nor any person
claiming under or through the Grantee shall have any of the rights or privileges
of a stockholder of the Company in respect of any Shares deliverable hereunder
unless and until certificates representing such Shares (which may be in book
entry form) shall have been issued, recorded on the records of the Company or
its transfer agents or registrars, and delivered to the Grantee (including
through electronic delivery to a brokerage account) after the Vesting Date.
After such issuance, recordation and delivery, the Grantee will have all the
rights of a stockholder of the Company with respect to voting such Shares and
receipt of dividends and distributions on such Shares.

17. No Effect on Employment or Service. The Grantee acknowledges and agrees that
this Agreement and Appendix A and B and the transactions contemplated hereunder
do not constitute an express or implied promise of continued service or
employment as an Employee for any period, or at all, and shall not interfere
with the Grantee’s right or the Company’s (or employing Related Entity’s) right
to terminate the Grantee’s relationship as an Employee at any time, with or
without Cause.

18. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company, in care of its General
Counsel, at 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland 21046, or
at such other address as the Company may hereafter designate in writing.

19. Grant is Not Transferable. Except to the limited extent provided in
paragraph 9 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void.

20. Restrictions on Sale of Stock. The Shares issued as settlement for the
payment for any vested Restricted Stock Units awarded under this Agreement will
be registered under the federal securities laws and will be freely tradable upon
receipt. However, the Grantee’s subsequent sale of the Shares will be subject to
paragraph 8(d) above, any market blackout-period that may be imposed by the
Company and must comply with the Company’s insider trading policies, and any
other applicable securities laws. In addition, the Shares issued as settlement
for the payment of any vested Restricted Stock Units awarded under this
Agreement will also be subject to any applicable ownership guidelines and Share
ownership holding periods which may be currently in effect under the Company’s
trading policy.

 

-6-



--------------------------------------------------------------------------------

21. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

22. Conditions for Issuance of Certificates for Stock. The Shares deliverable to
the Grantee may be either previously authorized but unissued Shares or issued
Shares which have been reacquired by the Company. The Company shall not be
required to issue any certificate or certificates for Shares hereunder prior to
fulfillment of all the following conditions: (a) the admission of such Shares to
listing on all stock exchanges on which such class of stock is then listed; and
(b) the completion of any registration or other qualification of such Shares
under any state or federal law or under the rulings or regulations of the
Securities and Exchange Commission or any other governmental regulatory body,
which the Committee shall, in its absolute discretion, deem necessary or
advisable; and (c) the obtaining of any approval or other clearance from any
state or federal governmental agency, which the Committee shall, in its absolute
discretion, determine to be necessary or advisable; provided that issuance of
certificates for Shares hereunder is to be made in no event later than the
thirtieth (30th) day following the Vesting Date.

23. Plan Governs. This Agreement and Appendix A and B is subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and Appendix A and B and one or more provisions of
the Plan, the provisions of the Plan shall govern. Capitalized terms used and
not defined in this Agreement and Appendix A and B shall have the meaning set
forth in the Plan.

24. Committee Authority. The Committee shall have the power to interpret the
Plan and this Agreement and Appendix A and B and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have vested).
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
persons. The Committee shall not be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
this Agreement and Appendix A and B.

25. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement and
Appendix A and B.

26. Agreement Severable. In the event that any provision in this Agreement and
Appendix A and B shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement and Appendix A
and B.

 

-7-



--------------------------------------------------------------------------------

27. Entire Agreement. Other than to the extent any written employment agreement
between the Grantee and the Company provides for (a) treatment different or
(b) the definition of terms different, than that which is provided by this
Agreement and Appendix A and B, this Agreement and Appendix A and B constitutes
the entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not executing this Agreement and Appendix A
and B in reliance on any promises, representations, or inducements other than
those contained herein.

28. Modifications to the Agreement. The Grantee expressly warrants that he or
she is not accepting this Agreement in reliance on any promises,
representations, or inducements other than those contained herein. Modifications
to this Agreement or the Plan can be made only in an express written contract
executed by a duly authorized officer of the Company.

29. Amendment, Suspension or Termination of the Plan. By accepting this award,
the Grantee expressly warrants that he or she has a right to receive Shares
under, and subject to the terms and conditions of, the Plan and this Agreement
and Appendix A and B, and has received, read and understood the Plan and this
Agreement and Appendix A and B. The Grantee understands that the Plan is
discretionary in nature and may be modified, suspended or terminated by the
Company at any time.

30. Dividend Equivalent Rights. Subject to the provisions of this paragraph 30,
the number of Restricted Stock Units subject to this Agreement shall be
increased by such additional Restricted Stock Units in an amount determined by
the following formula: X = (A x B) / C; where:

 

  •  

“X” is the number of whole Restricted Stock Units to be credited (which shall be
rounded down to the next whole Share as no fractional Shares shall be credited
pursuant to this Dividend Equivalent Right);

 

  •  

“A” is the amount of cash dividends paid by the Company to stockholders with
respect to one Share;

 

  •  

“B” is the number of whole Restricted Stock Units remaining subject to this
Agreement as of the cash dividend record date but immediately prior to the
application of this paragraph 30; and

 

  •  

“C” is the Fair Market Value of a Share on the cash dividend payment date.

The Grantee will be entitled to additional Restricted Stock Units in accordance
with this paragraph 30 only if the Grantee remains an Employee continuously
through the applicable Record Date. If a Settlement Date occurs before the cash
dividend payment date, and the Grantee (if eligible in accordance with the
preceding sentence) did not otherwise receive any additional Restricted Stock
Units with respect to such Shares issued on the applicable Settlement Date, the
Grantee shall nevertheless be entitled to receive either additional Shares or
cash in lieu of such Restricted Stock Units, as determined by the Committee, in
an amount determined pursuant to this paragraph 30, which shall be immediately
settled through the issuance of Shares or cash, as applicable, on the cash
dividend payment date (or as soon as reasonably practicable thereafter but not
later than thirty (30) days after the dividend payment date) by deposit to the
Grantee’s Company brokerage account.

 

-8-



--------------------------------------------------------------------------------

Such additional Restricted Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time as to
which applied to each underlying Share pursuant to which the Dividend Equivalent
Rights were paid.

31. Code Section 409A. Notwithstanding anything to the contrary in the
Agreement, Appendix A and B and/or the Plan, if the Company reasonably
determines that Section 409A of the Code will result in the imposition of
additional tax with respect to the settlement of the Shares underlying the
Restricted Stock Units on account of the Grantee’s separation from service (as
defined in Section 409A of the Code), the Shares (and/or at the election of the
Grantee the cash received from the sale of the Shares underlying the vested
Restricted Stock Units) will not be paid to the Grantee until the date six
(6) months and one (1) day following the date of the Grantee’s separation from
service.

32. Notice of Governing Law. This grant of Restricted Stock Units shall be
governed by, and construed in accordance with, the laws of the State of Nebraska
without regard to principles of conflict of laws.

 

-9-



--------------------------------------------------------------------------------

APPENDIX B

VESTING SCHEDULE

OF RESTRICTED STOCK UNITS

The vesting of the Restricted Stock Units subject to this award shall be
determined based on the following schedule (except as otherwise provided in
Appendix A):

The Vesting Date shall be the third (3rd) anniversary of the Date of Grant. One
hundred percent (100%) of the Restricted Stock Units shall become vested on such
Vesting Date.

The Settlement Date, when the vested Restricted Stock Units, if any, will be
settled by issuing Shares to the Grantee shall be the date, as soon as
reasonable practicable following the date the applicable Restricted Stock Units
have vested in accordance with the terms of the Plan, the Agreement and this
Appendix B, but in no event later than the thirtieth (30th) day following such
date.

 

-10-